This is an appeal from the refusal to take off a judgment of nonsuit in an action of trespass for slanderous words. To the opinion of the court below* may be added the following cases, representative of the supporting decisions in other jurisdictions: De Santo v. De Nicola, 99 Conn. 717, 122 A. 708, and Warren v. Ray, 155 Mich. 91, *Page 124 118 N.W. 741, both holding that such words are not libelous per se in the absence of special circumstances showing that the words were not used in their ordinary meaning; andTerwilliger v. Wands, 17 N.Y. 54, holding that mental distress and consequent physical illness do not constitute special damages recoverable where the words used are not actionable per se.
Judgment affirmed.
* Halliday v. Cienkowski, 32 Pa. D.  C. 410.